DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of the DISULF-5 compound is acknowledged. Applicant argues that in view of the amendment, the common technical feature is now a special technical feature. However, the examiner maintains the restriction based upon the rejection below using new prior art.
	Claims 24-31, and 33 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 21, 22,  32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHWARTZ et al. (US 2014/0205818).
Regarding claims 16, 17, 32 and 34,
	SCWARTZ teaches a layer of material deposited by printing techniques (an ink) [0039]. The deposited material is an organic polymer [0040] that is radiation curable [0046] that can further include a crosslinking compound [0048]. The crosslinker can be bis(2-methacryloyl)oxyethyl disulfide [0048]:

    PNG
    media_image1.png
    159
    636
    media_image1.png
    Greyscale

	This compound corresponds to applicant’s claimed formula where “X” is O and the R3 groups are methyl (CH3). The aliphatic linking group L1 is an ethyl group.
	The examiner notes that the reference describes the compound as a crosslinking agent instead of an adhesion promoter. However, regardless of the description the chemical compound is the same.
Regarding claims 21 and 22, 
	SCHWARTZ teaches the organic polymer material can be poly(4-vinylphenol) [0046]. The examiner was unable to find the pKa of 4-vinylphenol. However, the monomer is structurally similar (due to the phenol) to the phenolic acrylate, methacrylate, acrylamide and methacrylamide. Accordingly, the similar structures are expected to have similar pKa of greater than 2.5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHWARTZ et al. (US 2014/0205818).
Regarding claim 20,	SCHWARTZ teaches in the examples that a crosslinker is used at 4 wt% relative to the weight of polymer [0069]. However, the crosslinker used in not the bis(2-methacryloyl)oxyethyl disulfide. However, the reference teaches several crosslinkers and provides an example of how much crosslinker to use. Accordingly, one of ordinary skill in the art would naturally recognize it is obvious to try the other crosslinkers the same amount with a reasonable expectation of success. 
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23,
	The examiner was unable to find prior art teaching using the claimed adhesion promoter with the claimed monomer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712